Opinion filed July 9, 2009 











 








 




Opinion filed July 9, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00031-CR
                                                    __________
 
                                         AVION HARRIS, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                 On
Appeal from the County Criminal Court No. 2
 
                                                         Denton
County, Texas
 
                                         Trial
Court Cause No. CR-2008-06959-B
 

 
                                             M
E M O R A N D U M   O P I N I O N
Avion
Harris has filed in this court a motion to dismiss his appeal.  The motion is
signed by both appellant and his counsel.  The motion is granted, and the
appeal is dismissed.
 
July 9, 2009                                                                             PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.